Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 1-3,8,10,12-19 and 21 are pending in the application. Claims 1 and 8 have been amended and claims 4-7,9,11 and 20 have been cancelled.  Claims 8,10,12-19 and 21  are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-3 have been examined to the extent they read on the elected subject matter of record.


Withdrawn Rejections
	Applicant's amendments and arguments filed July 22, 2022 are acknowledged and have been fully considered.  
Claims 1-3 were rejected under 35 USC 103 as being obvious over Guidi et al. (Guidi V, Lehner A, Lu¨ thy P, Tonolla M (2013) Dynamics of Bacillus thuringiensis var. israelensis and Lysinibacillus sphaericus Spores in Urban Catch Basins
After Simultaneous Application against Mosquito Larvae. PLoS ONE 8(2): e55658. doi:10.1371/journal.pone.0055658) in view of  Koul O. (October 7, 2013) Biotechnology: Beyond Borders, CSIR-National Chemical Laboratory , pages 60-47, Chapter 8, see attached NPL document) and Duke et al. (Natural Toxins for Use in Pest Management, Toxins 2010, 2(8), 1943-1962).  This rejection is withdrawn in view of Applicant’s amendment wherein the claims now require one or more excipients selected from the group consisting of solvents, anti-caking agents, stabilizers, defoamers, slip agents, humectants, dispersants, wetting agents, thickening agents, emulsifiers, penetrants, adjuvants, polymers, propellants and preservatives.  The cancellation of claim 20 renders its rejection moot.


Maintained Rejections
	Applicant's arguments filed July 22, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 1-3 under 35 U.S.C. § 101 is maintained for the reasons set forth below. The cancellation of claim 20 renders its rejection moot.

Claim Rejections - 35 U.S.C. §101
	The following is a quotation of 35 U.S.C. §101 that form the basis for the rejections under this section made in this Office action: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. I.  As written, the claims are drawn to a  pesticidal mixture for controlling mosquitoes comprising an effective amount of sabadilla alkaloids and a
Sabadilla alkaloids and a Lysinibacillus sphaericus subspecies group IIA are products of nature per se. Consequently, the claim does not embody patentable subject matter as defined in 35 U.S.C. §101. See, e.g., American Wood v. Fiber Disintegrating Co., 90 U.S. 566 (1974); American Fruit Growers v. Brogdex Co., 283 U.S. 1 (1931); Funk Brothers Seed. Co. v. Kalo Innoculant Co. 33 U.S. 127 (1948); Diamond v. Chakrabarty, 206 U.S.P.Q. 193 (1980) and according to guidance in Federal Register /Vol. 79, No. 241 /Tuesday, December 16, 2014 .  The claimed invention is not directed to patent eligible subject matter based upon an analysis with respect to the claims as a whole. This is because the claim(s) do not recite something significantly different than a judicial exception. The rationale for this determination is explained below.
Analysis: 

Step 1- the claims are drawn to a composition of matter.

Step 2a- prong 1- the claims recite naturally-occurring products 􁀨 the two bacteria, their subspecies and the alkaloids. Sabadilla alkaloids are not found to be naturally occurring together with either L. sphaericus. Since there is no naturally occurring counterpart to the claimed combination, as the components do not occur together in nature, the combination is compared to the individual components as they occur in nature. There is no marked difference between the bacteria or alkaloids in the composition and the same materials found in nature.

Step 2a-prong 2- there are additional elements to the claims to integrate the naturally occurring products into a practical application.  However, the claims broadly recite one or more excipients selected from the group consisting of solvents, anti-caking agents, stabilizers, defoamers, slip agents, humectants, dispersants, wetting agents, thickening agents, emulsifiers, penetrants, adjuvants, polymers, propellants and preservatives, which can also a naturally occurring product. 

Step 2b- there are are additional elements to the claims that may add significantly more to the claims.  However, the claims broadly recite one or more excipients selected from the group consisting of solvents, anti-caking agents, stabilizers, defoamers, slip agents, humectants, dispersants, wetting agents, thickening agents, emulsifiers, penetrants, adjuvants, polymers, propellants and preservatives, which can also a naturally occurring product. 

Thus, the claim as a whole does not amount to significantly more than the judicial exception, i.e., the product of nature, law of nature, natural phenomenon, or abstract idea because the claim is directed to a product of nature comprising a combination of component elements that occur together in nature as claimed.   Thus, there are no other elements in the claim in addition to the exception. 
	
Claim 2 depends from claim 1 and further discloses that the sabadilla alkaloids are derived from Schoenocaulon officinale, and the limitations of claim 2 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim 3 depends from claim 1 and the sabadilla alkaloids are veratridine and cevadine and the limitations of these claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claims 2 and 3  are  rejected because they depend on and fully incorporate the limitations of rejected base claim1. 
          Accordingly, claims 1-3  are rejected under pre-AIA  35 U.S.C. §101.




Examiner's Response to Applicant’s Remarks

Applicant’s arguments filed on July 22, 2022, with respect to the rejection claims 1-3 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  Applicant argues that claim 1 has been limited to a composition containing one or more excipients and that the claimed composition thus contains additional elements to integrate the naturally occurring products into a practical application.  However, the Examiner is not persuaded by Applicant’s argument.  Applicant has amended claim 1 to disclose the use of one or more excipients selected from the group consisting of solvents, anti-caking agents, stabilizers, defoamers, slip agents, humectants, dispersants, wetting agents, thickening agents, emulsifiers, penetrants, adjuvants, polymers, propellants and preservatives. This broad list of excipients encompasses solvents such as water which is also found in nature.  Thus, the addition of these elements may not include additional elements that are sufficient to amount to significantly more than the judicial exception.




New Rejection(s) Necessitated by the Amendment filed on July 22, 2022

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-3  are rejected under 35 USC 103 as being obvious over Guidi et al. (Guidi V, Lehner A, Lu¨ thy P, Tonolla M (2013, previously cited) Dynamics of Bacillus thuringiensis var. israelensis and Lysinibacillus sphaericus Spores in Urban Catch Basins
After Simultaneous Application against Mosquito Larvae. PLoS ONE 8(2): e55658. doi:10.1371/journal.pone.0055658,previously cited) in view of  Koul O. (October 7, 2013) Biotechnology: Beyond Borders, CSIR-National Chemical Laboratory , pages 60-47, Chapter 8, previously cited)  Duke et al. (Natural Toxins for Use in Pest Management, Toxins 2010, 2(8), 1943-1962,previously cited) and National Pesticide Information Center (NPIC) Pesticide Formulations Topic Fact Sheet [online], December 1999, newly cited, see attached NPL).



Applicant’s Invention

	  Applicant claims a pesticidal composition and one or more excipients selected from the group consisting of solvents, anti-caking agents, stabilizers, defoamers, slip agents, humectants, dispersants, wetting agents, thickening agents, emulsifiers, penetrants, adjuvants, polymers, propellants and preservatives, wherein the sabadilla alkaloids and Lysinibacillus sphaericus subspecies group IIA are at a weight ratio from about 1:76 1:4 
Determination of the scope and the content of the prior art
(MPEP 2141.01)

    Guidi et al. teach that the biolarvicides Bacillus thuringiensis var. israelensis de Barjac (Bti) and Lysinibacillus sphaericus Meyer and Neide (Lsph), formerly known as Bacillus sphaericus are widely used for the control of a variety of mosquito species (limitation of instant claim 1). In addition, Guidi et al. teach that the Lysinibacillus sphaericus sensu latu is a very heterogeneous species, with 5 main DNA homology groups with extremely variable intergroup sequence homologies (20 to 60%) wherein group II is formed by subgroups IIA and IIB (limitations of instant claim 1). Guidi et al. teach that all entomopathogenic strains belong to the homology group IIA and can be divided into high-toxicity and low-toxicity types (see introduction section). Guidi et al. evaluated the dynamics and persistence of Bti and Lsph spores released through their concomitant application in urban catch basins in southern Switzerland (abstract).  In their study, Guidi et al. teach that no safety issues related to the use of this biopesticide in the environment have been observed during this study, because no significant increase in the number of spores was seen during the long observation period.  In addition Guidi et al. teach that he isolation of native Lysinibacillus sphaericus strains belonging to the same clonal population as strain 2362 from catch basins never treated with Lsph-based products indicates that the use of a combination of Bti and Lsph for the control of mosquitoes does not introduce non-indigenous microorganisms(see abstract).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of Guidi et al. is that Guidi et al. do not expressly teach the use of an effective amount of sabadilla alkaloids (limitation of instant claims 1-3).  However, Duke et al. and Koul O. teach the use of sabadilla alkaloids as biopesticides were known in the prior art.  Specifically, Koul O. teaches that the Sabadilla alkaloid derived from sabadilla (Schoenocaulon officinale) and a number of Veratrum species, generally referred to as Veratrum alkaloids are also known for their insect control properties. The insecticidal activity of sabadilla comes from the alkaloid fraction, which constitutes 3–6% of the extract. The two most important lipophilic alkaloids in the extract have been identified as veratridine and cevadine, the former being more insecticidal. Koul O. teaches that that the major effects of sabadilla poisoning include muscle rigor in mammals and paralysis in insects and that its mode of action is similar to that of the pyrethroids and it acts through disruption of nerve cell membranes, causing loss of nerve function, an increase in the duration of the action potential, repetitive firing, and a depolarization of the nerve membrane potential owing to effects on the sodium channel. Koul O. teaches that sabadilla alkaloids are labile and break down rapidly in sunlight, are less toxic to mammals than most other insecticides and are therefore safe to use (see pages 63-64, the Traditional botanicals section of Koul O.).  Duke et al. teach that Sabadilla-based products are derived from the seeds of plants from the genus Schoenocaulon and is predominantly from the sabadilla lily (Schoenocaulon officinale).  Duke et al. teach that the activity of sabadilla preparations is primarily due to the alkaloids cevadine and veratridine which typically exist in a 2:1 ratio and are collectively referred to as veratrine. The mode of action of sabadilla alkaloids appears to be similar to that of the pyrethrins in that they work on voltage-sensitive sodium channels. Duke et al. teach that sabadilla is approved for use in the USA as an organic insecticide, as well as for other uses, by the Organic Materials Review Institute (OMRI) (see section 3.2.6., page 1950). 
 	A second difference between the invention of the instant application and that of Guidi et al. is that Guidi et al. do not expressly teach the use of one or more excipients selected from the group consisting of solvents, anti-caking agents, stabilizers, defoamers, slip agents, humectants, dispersants, wetting agents, thickening agents, emulsifiers, penetrants, adjuvants, polymers, propellants and preservatives (limitation of instant claim 1).  However, the National Pesticide Information Center (NPIC) teaches that a pesticide formulation is a mixture of active and other ingredients (previously called inert ingredients) wherein the other (or inert) ingredients may aid in the application of the active ingredient. NPIC teaches that other ingredients can be solvents, carriers, adjuvants, or any other compound, besides the active ingredient, which is intentionally added (see page 1). 

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


      The teachings of Guidi et al., Duke et al. and Koul O. are directed to biopesticide compositions used as insecticides.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Guidi et al., Duke et al. and Koul O to arrive at a pesticidal mixture comprising an effective amount of sabadilla alkaloids and a bacterium selected from the group consisting of Lysinibacillus sphaericus at the time the instant invention was filed, with a reasonable expectation of success.  Duke et al. teach that natural toxins are a source of new chemical classes of pesticides, as well as environmentally and toxicologically safer molecules than many of the currently used pesticides. Furthermore, they often have molecular target sites that are not exploited by currently marketed pesticides. There are highly successful products based on natural compounds in the major pesticide classes (abstract).  One of ordinary skill in the art would have made this combination with the expected benefit of providing a composition that is environmentally and toxicologically safer molecules than many of the currently used pesticides. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a pesticidal formulation.  Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three biopesticidal formulation set forth prima facie obvious subject matter. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Guidi et al., Duke et al. ,Koul O and NPIC to arrive at a pesticidal mixture using one or more excipients selected from the group consisting of solvents, anti-caking agents, stabilizers, defoamers, slip agents, humectants, dispersants, wetting agents, thickening agents, emulsifiers, penetrants, adjuvants, polymers, propellants and preservatives as instantly claimed. NPIC teaches that there are many types of other (inert) ingredients  that make up a pesticide formulation including solvents  which are liquids that dissolve the active ingredient, carriers which are liquids or solid chemicals that are added to a pesticide product to aid in the delivery of the active ingredient, and adjuvants which often help make the pesticide stick to or spread out on the application surface (i.e., leaves).  NPIC teaches that other adjuvants aid in the mixing of some formulations (see page 1). One of ordinary skill in the art would have made this combination with the expectation of producing a formulation wherein either the active ingredient is dissolved, is easily delivered and/or stick to or spread out when applied to its intended surface such as the leaf of a plant.  Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.

	With regards to amended claim 1 wherein Applicant has added the limitation: “wherein the sabadilla alkaloids and Lysinibacillus sphaericus subspecies group IIA are at a weight ratio from about 1:76 to about 1:4.”, the cited art does not teach the claimed ratio.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the ratio amounts depending on the desired results.   Determining optimal concentrations of pesticidal  components in a pesticidal mixture is routine.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on July 22, 2022, with respect to the  rejection of  claims 1-3 under 35 USC 103 as being obvious over Guidi et al. (Guidi V, Lehner A, Lu¨ thy P, Tonolla M (2013) Dynamics of Bacillus thuringiensis var. israelensis and Lysinibacillus sphaericus Spores in Urban Catch Basins
After Simultaneous Application against Mosquito Larvae. PLoS ONE 8(2): e55658. doi:10.1371/journal.pone.0055658) in view of  Koul O. (October 7, 2013) Biotechnology: Beyond Borders, CSIR-National Chemical Laboratory , pages 60-47, Chapter 8, see attached NPL document) and Duke et al. (Natural Toxins for Use in Pest Management, Toxins 2010, 2(8), 1943-1962) have been fully considered but they are not persuasive.   Applicant argues that there is no motivation to combine Guidi with either of Koul or Duke to arrive at the instant invention because a skilled artisan would not look to Koul or Duke when determining what other actives to combine with L. sphaericus. Further, Applicant argues that none of Guidi, Koul or Duke, alone or in combination, teach a composition containing sabadilla alkaloids and L. sphaericus subspecies Group IIA at a weight ratio of from about 1:76 to about 1:4. Applicant argues that the prior art does not teach a skilled artisan at what concentration to use sabadilla and thus the skilled artisan would not have a starting point from which to arrive at the claimed weight ratio range.  However, the Examiner  is not persuaded   by Applicant’s arguments.  In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case,    the teachings of Guidi et al., Duke et al. and Koul O. are directed to biopesticide compositions used as insecticides.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Guidi et al., Duke et al. and Koul O to arrive at a pesticidal mixture comprising an effective amount of sabadilla alkaloids and a bacterium selected from the group consisting of Lysinibacillus sphaericus at the time the instant invention was filed, with a reasonable expectation of success.  Duke et al. teach that natural toxins are a source of new chemical classes of pesticides, as well as environmentally and toxicologically safer molecules than many of the currently used pesticides. Furthermore, they often have molecular target sites that are not exploited by currently marketed pesticides. There are highly successful products based on natural compounds in the major pesticide classes (abstract).  One of ordinary skill in the art would have made this combination with the expected benefit of providing a composition that is environmentally and toxicologically safer molecules than many of the currently used pesticides. Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a pesticidal formulation.  Further, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three biopesticidal formulation set forth prima facie obvious subject matter. 
	With regards to amended claim 1 wherein Applicant has added the limitation: “wherein the sabadilla alkaloids and Lysinibacillus sphaericus subspecies group IIA are at a weight ratio from about 1:76 to about 1:4.”, the cited art does not teach the claimed ratio.  However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art  to vary the ratio amounts depending on the desired results.   Determining optimal concentrations of pesticidal  components in a pesticidal mixture is routine.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617



/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617